DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-8, 11-19, 22-28, 31-38, 41-42, 45-50, 53-56, and 59-66 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are allowable over the cited prior art because the examiner found that none of the prior art discloses a chronic visual stimuli having a frequency of about 30-50 Hz with a 50% duty cycle for at least 1 hour per day for at least 22 days. Examiner found that the above limitations distinguishes the invention from cited prior art in the most recent IDS dated 12/7/2020. For example, JP 2014/071825 A discloses a device with a light flicker of 38 Hz (Para. 31), but does not disclose a 50% duty cycle for at least 1 hour per day for at least 22 days. Another prior art in the same 12/7/2020 IDS (“Short-Term Effects of Rhythmic Sensory Stimulation in Alzheimer’s Disease: an Exploratory Pilot Study”, Amy Clements-Cortes, et al), discloses two doses a week for six weeks, but does not disclose a 50% duty cycle and 1 hour per day.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792